Title: From James Madison to Uriah Tracy, 26 March 1806
From: Madison, James
To: Tracy, Uriah


                    
                        Sir.
                        Department of State, March 26th. 1806.
                    
                    In answer to your letter of the 24th. inst. I have the honor to state that the deficiency of Clerk hire for the last year was occasioned by the employment of a gentleman to arrange some of the old diplomatic correspondence in French, and his services have been continued on account of a particular pressure of business attending the Session of Congress. It must be added that the encreasing number of patents for lands, and the multiplication of territorial governments, which necessarily encrease the quantity of business in this Department, appear to require at least an additional Clerk, for the year. The statement of the expenditure of the contingent fund of this Dept. in the last year is enclosed, according to your request. I am &c.
                    
                        James Madison.
                    
                 